office_of_chief_counsel internal_revenue_service memorandum number release date cc pa --------------- postn-140970-15 uilc date date to thomas a friday senior attorney small_business self-employed from adrienne e griffin senior technician reviewer procedure administration subject abatement of frivolous_return penalty this chief_counsel_advice responds to your request for assistance of date this advice may not be used or cited as precedent legend t s y1 y2 y3 y4 y5 y6 y7 ------------------- ------------ ------ ------ ------ ------ ------ ------ ------ postn-140970-15 ------ ------ -------- -------- --------------- y8 y9 d1 d2 d3 issue you forwarded to our office the following question which had been submitted by the taxpayer_advocate_service tas does the irs have the discretion to abate the sec_6702 frivolous filer penalty due to the mental incompetency of the t conclusion no t his representative or guardian may however wish to determine if t qualifies for a reduction of the frivolous_return penalty pursuant to sec_6702 and revproc_2012_43 2012_49_irb_643 discussed in more detail below facts t receives social_security disability and also a disability pension he was a non-filer for the taxable years y1 y2 y3 y4 y5 y7 y8 and y9 the irs created substitutes for return sfrs and after deficiency notices were issued the income taxes were assessed it also appears the service levied on the taxpayer’s social_security and pension benefits to begin collecting the liabilities on d1 y6 t submitted a form_843 claim_for_refund and request for abatement asking for a refund of tax and assessed interest for taxable years y3 and y4 as best we can discern from the copy of the taxpayer’s form_843 he asked for a refund of the sums levied from his social_security disability benefits t’s form_843 contained the following statements i am a private government_entity cannot be taxed the money was illegally deducted from my disability payment the irs is in violation of the 5th and 14th amendment of due process t also wrote the following across the top of the form request for net interest rate of zero under revproc_2000_26 according to the service’s transcript which you forwarded to our office along with correspondence from tas the service assessed the dollar_figure frivolous_return penalty under sec_6702 based on t’s form_843 prior to this assessment the service mailed to t a letter 3176c dated d2 y7 allowing him to file a corrected form_843 within days t did not reply to the letter 3176c postn-140970-15 --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ---------on d3 y9 the united_states district_court for the district of s issued an order which found that t was not competent to stand trial and ordered that he be released on bond subject_to restrictions not relevant here law and analysis a taxpayer may be assessed the civil penalty under sec_6702 if he files a document that purports to be an income_tax return the purported return lacks the information needed to judge the substantial correctness of the self-assessment or contains information indicating the self-assessment is incorrect and the position on the document is frivolous or demonstrates a desire to delay or impede the administration of federal tax law 130_tc_44 the form_843 a document a taxpayer may use to seek a refund of tax can be a purported return under sec_6702 id additional citations omitted pursuant to sec_6702 the service issued notice_2007_30 2007_14_irb_883 then issued updated notice_2008_14 2008_4_irb_310 and finally updated notice_2010_33 2010_17_irb_609 which identify positions the service determined are frivolous notice_2008_14 was effective for submissions and issues raised after date the statements t placed on form 843-that he is a private governmental entity not subject_to taxation and that the service’s actions violate the 5th and 14th amendments to the u s constitution-are similar or substantially_similar to the frivolous positions listed in notice_2008_14 and sec_6404 authorizes the service to abate the unpaid portion of an internal revenue tax or liability which is excessive or illegally assessed our office has located no reported case regulation or written policy of the service authorizing or requiring the abatement of the sec_6702 frivolous_return penalty when it is shown that the taxpayer is mentally incompetent moreover because there is no indication that t filed the form_843 in response to erroneous written advice from an employee of the service the abatement authority under sec_6404 is inapplicable next we summarize the body of law developed under the code’s civil_fraud penalty currently sec_6663 in order to provide examples of situations in which an individual’s mental capacity impacts whether he can be held liable for a penalty to sustain the civil_fraud penalty the service must establish an underpayment_of_tax and that some part of the underpayment was due to fraud knutsen-rowell inc et al v commissioner tcmemo_2011_65 a taxpayer’s entire course of conduct can sec_6404 also authorizes an abatement of an assessment made after the applicable expiration of the period of limitations on assessments no information was submitted to our office indicating the assessment of the frivolous_return penalty against taxpayer was made outside the limitation period postn-140970-15 establish the requisite fraudulent intent 137_tc_147 courts have refused to sustain the civil_fraud penalty in cases when the taxpayer’s mental condition established that his or her intent was not fraudulent see eg simonelli v commissioner tcmemo_1985_12 taxpayer who was periodically admitted to mental hospitals not shown to deliberately attempt to avoid taxes when he destroyed tax records 38_tc_251 no fraudulent failure to report capital_gain by taxpayer who suffered from severe psychosis or mental disease by contrast when the requirements for imposition of the civil_fraud penalty were established and the record showed that the taxpayer conducted business activities or managed his affairs the courts have upheld the service’s assessment despite claims that mental incapacity negated fraudulent intent parker v commissioner tcmemo_1985_263 taxpayer’s mental illness only affected some areas of his life and he continued to work as tax_return_preparer during years at issue when he misappropriated employer’s funds mccue v commissioner tcmemo_1983_273 notwithstanding testimony of psychiatrist indicating taxpayer was mentally ill in belief that tax law did not apply to him evidence also showed taxpayer contacted congressmen and attorneys to resolve his tax situation unlike the civil_fraud penalty the elements of the frivolous_return penalty under sec_6702 do not include the taxpayer’s intent in filing a frivolous tax_return consequently the above-cited cases do not support abatement of the frivolous_return penalty in this case we located at least one reported case in which a taxpayer contested her liability for additions to tax under sec_6651 for filing returns late because she was age during the years the returns were due and did not have the legal capacity to file the returns 67_f3d_29 2d cir bassett however is of limited utility in addressing whether the service is authorized to abate the sec_6702 penalty the court_of_appeals in bassett sustained the tax court’s opinion that because under new york law the parents of a child are the child’s legal guardians sec_6012 placed the responsibility to file the tax returns on the guardian bassett f 3d pincite according to the appeals court the proper focus was therefore on whether the child’s guardians showed reasonable_cause for the late-filed returns id pincite the frivolous_return penalty under sec_6702 unlike the additions to tax under sec_6651 or the accuracy-related and civil_fraud penalties includes no reasonable_cause defense the third requirement for assessing the frivolous_return penalty noted above includes an exception to this general_rule specifically under sec_6702 the service must show that a taxpayer’s conduct is based on a position the service has identified as frivolous or reflects a desire to delay or impede the administration of federal tax laws the second part of this test therefore takes into account the taxpayer’s intent in filing the particular document at issue however intent is not relevant in this case because t’s conduct was based on a position the service has identified as frivolous even assuming that the service is authorized to abate a penalty assessed under sec_6702 if the taxpayer is incompetent the information we presently have would not necessarily support abatement in particular the timing of the district court’s finding of incompetency to stand trial would weigh against postn-140970-15 t or his representative if any may wish to determine if he qualifies for a reduction of the frivolous_return penalty under sec_6702 which reads the secretary may reduce the amount of any penalty imposed under this section if the secretary determines that such reduction would promote compliance with and administration of the federal tax laws the service implemented this subsection through publication of revproc_2012_43 2012_49_irb_643 which describes the limited circumstances under which a taxpayer assessed a penalty under sec_6702 or b is eligible for a one-time reduction of any unpaid penalty liability the revenue_procedure applies to any person who has not fully paid the dollar_figure penalty and who seeks a reduction of such penalty pursuant to sec_6702 a taxpayer can request this reduction of the frivolous_return penalty under sec_6702 by making a written for request for reduction on form sec_6702 frivolous tax submissions penalty reduction or a successor form remitting a payment of dollar_figure in either of the two ways stated in revproc_2012_43 sec_2 making the request before the united_states files suit against the person for collection of the penalty and being in full compliance with all federal tax filing and payment requirements t or his representative should review revproc_2012_43 as it contains more specific information about these requirements and also includes disqualifying events the time limitation for qualification and other information case development hazards and other considerations none identified this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions abatement the district_court issued its order during date which wa sec_4 years after the taxpayer submitted the form_843 to the service given this series of events it is not certain the taxpayer was incompetent during date when he completed and mailed the form_843 to the irs if the taxpayer qualifies the outstanding sec_6702 penalty liability can be reduced to dollar_figure see revproc_2012_43 sec_4 and the taxpayer will have to be in full compliance with all federal tax filing and payment requirements as one of the prerequisites to securing a reduction of the frivolous_return penalty revproc_2012_43 sec_4
